United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1408
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Talisha Lynn Kelly,                     *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 7, 2003

                                  Filed: November 19, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       After Talisha Kelly pleaded guilty to conspiring to distribute and possess with
intent to distribute in excess of 500 grams of cocaine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B), and 846 (2000), the District Court1 sentenced her to sixty
months of imprisonment and four years of supervised release. She appeals, and we
affirm.



      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
        Kelly seeks resentencing, arguing that the District Court erred in not granting
her relief from the mandatory statutory minimum, pursuant to U.S.S.G.
§§ 2D1.1(b)(6) and 5C1.2 (2002). Kelly points to the plea agreement, in which the
parties stated that they believed Kelly had a Category I criminal history, and in which
they agreed that she would receive an additional two-level reduction in her offense
level if she was entitled to safety-valve relief. At sentencing, however, Kelly did not
dispute the fact that she had two criminal history points, which precluded safety-valve
relief. See id. § 5C1.2(a)(1). The mistaken assumption that Kelly had about her own
criminal history and resulting sentence was not a basis for the court to grant safety-
valve relief.

      The judgment is affirmed.
                     ______________________________




                                          -2-